Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 August 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both “underdrain” and “underdrain conveyance system”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “44”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “54” and “56”.  

The drawings are objected to because:
In Fig. 2, reference character “18” does not refer to “an outflow pipe” as described in the specification.
In Fig. 3, it is unclear how the various structural elements illustrated in the figure are connected to each other.  Fig. 4 contains a similar problem.
In Fig. 5, Examiner suggests adding a written description in each of the rectangular boxes to describe what is occurring in each of the method steps.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract should refer to both the claimed apparatus and the claimed method.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM AND METHOD FOR INCREASING AND DISPLAYING EFFECTIVENESS AND EFFICIENCY OF STORMWATER INFRASTRUCTURE
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
The abbreviation “BMP”, as recited in line 2 of claim 1, should be defined at least once in the claims.
In line 10 of claim 1, “a closed position” should be changed to “the closed position”.
In line 11 of claim 1, “an open position” should be changed to “the open position”.
In line 3 of claim 18, the abbreviation “EPA” should be defined at least once in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 - 11, 13 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “one or more stormwater runoff compliance parameters” renders the claim vague and indefinite because it is unclear as to which parameters the aforementioned limitation refers.
Regarding claim 13, it is unclear whether “the amount” recited in line 2 is the same as “the amount” as recited in line 4.  For purposes of examination, “the amount” recited in line 4 and “the amount” as recited in line 2 refer to the same mass of one or more pollutant, as best understood by Examiner.
Regarding claim 18, the limitation “presenting information” renders the claim vague and indefinite because it is unclear what type of information the aforementioned limitation refers.  
Regarding claim 18, the limitation “progress related to EPA compliance” renders the claim vague and indefinite because “EPA compliance” does not clearly define specific compliance measures or regulations and, therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Regarding claim 18, it is unclear as to what structural elements or limitations the “infrastructure performance elements” and “stormwater infrastructure elements” as recited in line 4 refer.  

There is insufficient antecedent basis for the following limitations in the claims:
Claim 6, line 3:  “the volume of stormwater volume” and “the storage gallery”
Claim 6, line 4:  “the liquid level sensor”
Claim 6, line 6:  “the drain system” and “the fluid flow sensor”
Claim 6, line 9:  “the amount” and “the stormwater BMP”
Claim 6, line 10:  “the determined first portion”.  Examiner has interpreted the aforementioned limitation as “the measured first portion”, as best understood.
Claim 13, line 2:  “the amount”
Claim 13, line 3:  “the determined first portion”.  Examiner has interpreted the aforementioned limitation as “the measured first portion”, as best understood.
Claim 19, line 6:  “the operations” and “the water storage infrastructure”
Claim 19, line 12:  “the outflow valve” and “the measurements”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quigley et al. (US 8,591,147).
Regarding claim 1, Quigley discloses an active water storage infrastructure management facility comprising: a stormwater BMP comprising a storage gallery (storage/detention system 14) for containing a volume of stormwater runoff; a drain system (water storage draining valves, auxiliary bypass discharge valves) in fluid communication with the storage gallery; a liquid level sensor (sensing device 16) disposed in the storage gallery for measuring the volume of runoff water introduced into the storage gallery; a fluid flow sensor (sensing device to provide signals when water is or is not flowing over a weir) disposed on the drain system to measure a portion of the volume of runoff water exiting the drain system; and a real-time-control valve (water storage draining valve; col. 4, line 62 - col. 5, line 3) disposed proximate an outlet end of the drain system, said real-time-control valve moveable between an open position and a closed position, wherein when the said real-time-control valve is in a closed position, no runoff water exits the drain system and wherein when the said real-time-control valve is in an open position, the portion of the volume of runoff water exits the drain system (Figs. 1 - 3; col. 1, line 65 - col. 2, line 35; col. 3, lines 44 - 63; col. 4, line 62 - col. 5, line 8).
Regarding claim 2, Quigley further discloses a control system (controller 15) in electronic communication with the liquid level sensor (16), the fluid flow sensor (sensing device to provide signals when water is or is not flowing over a weir), and the real-time-control valve (water storage draining valve) (col. 3, lines 44 - 63; col. 4, line 62 - col. 5, line 8).
Regarding claim 7, Quigley discloses a method of operating a stormwater BMP (combined water storage and detention system 10), the method comprising: measuring a volume of stormwater runoff introduced into a storage gallery (14) of a BMP due to a precipitation event using at least a fluid level sensor (via additional sensing device that provide water level signal data to the controller 15 during a precipitation event; col. 4, lines 62 - 67) disposed in the storage gallery; measuring a first portion of the volume of stormwater runoff that is removed from the storage gallery through a drain system in fluid communication with the storage gallery using at least one fluid flow sensor disposed on the drain system (sensing device to provide signals when water is or is not flowing over a weir; col. 4, line 62 - col. 5, line 3); and determining (using sensing device 16) a second portion of the volume of stormwater runoff that is maintained in the storage gallery (Figs. 1 - 3; col. 1, line 65 - col. 2, line 35; col. 3, lines 44 - 63; col. 4, line 62 - col. 5, line 8).
Regarding claim 8, Quigley further discloses controlling (actively draining or pumping water stored in the storage/retention system) an outflow of the drain system to control the second portion of the volume of stormwater runoff to optimize an operation of the BMP to meet one or more stormwater runoff compliance parameters (volume of water drained from the outflow of the system) (col. 2, lines 3 - 27; col. 3, lines 51 - 63; col. 5, lines 21 - 23).
Regarding claim 10, Quigley further discloses measuring a contained volume of runoff within the storage gallery using at least a fluid level sensor (16) disposed in the storage gallery (14); obtaining a weather precipitation forecast (precipitation forecast device 16; weather data 11), wherein the outflow of the drain system is controlled (via draining valves and auxiliary bypass drainage valves) in real-time based upon the measurement of the contained volume of stormwater in the storage gallery and the weather precipitation forecast (Fig. 3; col. 2, lines 23 – 35; col. 3, line 50 – col. 4, line 5; col. 5, lines 21 – 23).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bathurst (US 10,640,964).
Regarding claim 1, Bathurst discloses an active water storage infrastructure management facility comprising: a stormwater BMP comprising a storage gallery (SWM facility 1) for containing a volume of stormwater runoff (stormwater 2); a drain system (conduit 5) in fluid communication with the storage gallery; a liquid level sensor (depth sensor 30) disposed in the storage gallery for measuring the volume of runoff water introduced into the storage gallery; a fluid flow sensor disposed on the drain system to measure a portion of the volume of runoff water exiting the drain system (sensor 39 measures the heavy metal content of a portion of the volume of fluid flowing through the drain system); and a real-time-control valve (12) disposed proximate an outlet end of the drain system, said real-time- control valve moveable between an open position and a closed position, wherein when the said real-time-control valve is in a closed position, no runoff water exits the drain system and wherein when the said real-time-control valve is in an open position, the portion of the volume of runoff water exits the drain system (Fig. 1; col. 2, line 42 - col. 3, line 1; col. 4, line 53 - col. 5, line 30).
Regarding claim 2, Bathurst further discloses a control system (computer means 14) in electronic communication with the liquid level sensor (30), the fluid flow sensor (39), and the real-time-control valve (12) (Fig. 1; col. 4, line 62 - col. 5, line 35).
Regarding claim 3, Bathurst further discloses the drain system (5) is an underdrain (The drain system is located near the SWM facility’s bottom, and since the SWM facility is a wetland, the drain system is located underground, thus forming an underdrain.) (col. 2, lines 43 - 45; col. 4, lines 56 - 57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. in view of Davis et al. (US 2019/0224646).
Regarding claim 4, Quigley discloses all of the claim limitations except the BMP includes permeable pavement.  Davis teaches a BMP including permeable pavement (permeable pavers 202) (Fig. 2B; paragraph 0105) to improve water quality in permeable paving.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Quigley with the BMP including permeable pavement as taught by Davis to provide another scenario for which the active water storage infrastructure management facility can be used to store stormwater and to improve water quality in permeable paving.  
Regarding claim 5, Quigley discloses all of the claim limitations except the storage gallery is an aggregate sub-base.  Davis teaches the storage gallery is an aggregate sub-base (aggregate 208) (Fig. 2B; paragraph 0105).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Quigley with the aggregate sub-base as taught by Davis to provide another scenario for which the active water storage infrastructure management facility can be used.

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. in view of Bathurst.  
Regarding claims 9 and 12, Quigley discloses all of the claim limitations except maintaining a maximum draw-down time of the storage gallery through controlling the outflow of the drain system.  Bathurst teaches maintaining a maximum draw-down time of the storage gallery through controlling (via operation of the control valve 12) the outflow of the drain system (col. 6, lines 37 - 48; col. 8, lines 57 - 62) so that water is discharged at a steady-state discharge rate to lessen the potential erosion problems in the natural pathways that the stormwater flows on its way to the natural streams and other natural bodies of water into which the stormwater runoff eventually flows.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of maintaining a maximum draw-down time of the storage gallery through controlling the outflow of the drain system as taught by Bathurst so that water is discharged at a steady-state discharge rate to lessen the potential erosion problems in the natural pathways that the stormwater flows on its way to the natural streams and other natural bodies of water into which the stormwater runoff eventually flows.  
Regarding claim 11, Quigley further discloses measuring a contained volume of runoff within the storage gallery using at least a fluid level sensor (16) disposed in the storage gallery (14) (Fig. 3; col. 3, line 50 - 55). Quigley fails to disclose measuring precipitation in real-time, wherein the outflow of the drain system is controlled in real-time based upon the measurement of the contained volume of stormwater in the storage gallery and the real-time precipitation measurement.  Bathurst teaches measuring precipitation in real-time (rain gauge 33), wherein the outflow of the drain system is controlled in real-time (via control valve 12) based upon the measurement of the contained volume of stormwater in the storage gallery and the real-time precipitation measurement (Fig. 1; col. 2, line 42 - col. 3, line 1; col. 4, line 53 - col. 5, line 30).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Quigley with the steps of measuring precipitation in real time and controlling the outflow of the drain system as taught by Bathurst so that water is discharged at a steady-state discharge rate to lessen the potential erosion problems in the natural pathways that the stormwater flows on its way to the natural streams and other natural bodies of water into which the stormwater runoff eventually flows.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Quigley et al.  Davis discloses an active water storage infrastructure management facility operating system comprising: a permeable pavement surface (permeable pavers 202); a permeable base material (aggregate 208; high permeability media mix 206) disposed under the permeable pavement surface; an underdrain system comprising a plurality of individual drain lines (pipes 220 and 220’) and having at least one outflow point (Fig. 2B; paragraphs 0092, 0105, and 0106).  Davis fails to disclose a control system for managing the operations of the water storage infrastructure; a plurality of sensors for measuring one or more operating parameter, the sensors disposed in the underdrain system, each of the plurality of sensors in electronic communication with the control system; at least one outflow valve disposed at the outflow point, said outflow valve in electronic communication with the control system; and wherein the control system operates the outflow valve based upon the measurements of one or more of the plurality of sensors.  Quigley teaches a control system (controller 15) for managing the operations of the water storage infrastructure; a plurality of sensors (sensing device 16 for estimating a volume of water in the water storage system; additional sensing devices; col. 3, lines 52 – 55; col. 4, line 62 - col. 5, line 6) for measuring one or more operating parameter, each of the plurality of sensors in electronic communication with the control system (15); at least one outflow valve (water storage draining valves) disposed at the outflow point, said outflow valve in electronic communication with the control system; and wherein the control system operates the outflow valve based upon the measurements of one or more of the plurality of sensors (Figs. 1 - 3; col. 1, line 65 - col. 2, line 35; col. 3, lines 44 - 63; col. 4, line 62 - col. 5, line 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed by Davis with the control system, sensors, and valves as taught by Quigley to maintain the volume of water stored within the active water storage infrastructure management facility at an optimal level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/12/2022